Exhibit 10.13

 

Monolithic System Technology, Inc.

755 N. Matilda Avenue

Suite 100

Sunnyvale, California  94085

 

 

July 18, 2005

 

Mr. Chester J. Silvestri

[ADDRESS]

 

Dear Chet:

 

Monolithic System Technology, Inc. (the “Company”) is pleased to offer you the
position of Chief Executive Officer.  This offer letter generally sets forth the
terms and conditions of the Company’s offer of employment.  This offer letter is
intended to be a binding agreement, and if the terms contained in this offer
letter are acceptable to you, please acknowledge your acceptance by signing in
the signature block, below.  The Company’s offer of employment is conditioned
upon: (1) your presenting evidence of your authorization to work in the United
States and your identity sufficient to allow the Company to complete the I-9
form required by law within three business days of the commencement of your
employment with the Company; (2) your consent to, and satisfactory completion
of, a background check; (3) your completion of the Company’s standard Directors
and Officers Questionnaire and the Company’s satisfactory review of your
responses; and (4) ratification of this offer by the Company’s board of
directors (the “Board”).

 

As Chief Executive Officer, you will report directly to the Board.  You agree to
perform the duties set forth in this letter, as well as any other reasonable
duties determined by the Board.  Our mutual expectations regarding the primary
duties of this position are as follows: (1) all duties, authorities and
responsibilities customary for a chief executive officer of a public company,
including executive responsibility for developing strategic direction and all
operational activities of the Company, (2) ultimate management responsibility
for all employees of the Company, and (3) preparation and submission of an
operating plan to the Board on a quarterly basis, which shall serve to provide
the scope of operational authority.  Upon your commencement of employment as
Chief Executive Officer you will also be appointed to the Board.

 

Your starting salary will be $11,458 bi-monthly ($275,000 on an annualized
basis).  Your base salary will be paid in accordance with the Company’s normal
payroll procedures and will be subject to applicable withholding required by
law.  You will be eligible to receive a discretionary bonus based on the
performance of the Company compared to performance objectives, to be determined
by the Board in its sole discretion.  You also will be eligible to participate
in the Company’s Executive Bonus Plan, with an annual bonus equal to up to 50%
of your base salary upon achievement of stated objectives, as determined by the
Board of Directors in its sole discretion.

 

In addition, you will be granted options to purchase 750,000 shares of the
Company’s common stock (the “Option”) under the Company’s Amended and Restated
2000 Stock Option and Equity Incentive Plan, subject to approval by the
Compensation Committee of the Board and your execution of the Company’s standard
form of Stock Option Agreement.  We intend that the Option will be granted at
the first meeting of the Board, or its Compensation Committee, following your
first day of employment, with an exercise price equal to the closing price of a
share of common stock on the Nasdaq National Market on that date.  The Option
will have a four-year vesting schedule, such that 25% of the total number of
shares subject to the Option will vest on the first anniversary of your
employment with the Company and 1/48 of the shares subject to the Option will
vest at the end of each successive calendar month thereafter, subject in all
events to your continued service with the Company.

 

Upon the commencement of your employment, the Company will enter into a
Change-in-Control Agreement with you, a copy of which is attached for your
reference.

 

--------------------------------------------------------------------------------


 

You also will be eligible to participate in the Company’s employee benefit
plans, including our standard major medical, dental, life, short and long term
disability, vision insurance benefits, our flexible benefit plan, paid holidays,
personal time off (PTO) and the Company’s 401(k) plan.  You will be reimbursed
on a regular basis for reasonable, necessary and properly documented business
and travel expenses incurred for the purpose of conducting the Company’s
business.

 

You should be aware that your employment with the Company is for no specified
period and constitutes at-will employment.  As a result, you are free to resign
at any time, for any reason or for no reason.  Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause.

 

In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that all such disputes shall
be fully and finally resolved by binding arbitration as provided in the Mutual
Agreement to Arbitrate, a copy of which is attached for your reference.  You
agree to execute and deliver the Mutual Agreement to Arbitrate and the Company’s
standard form of Employment Confidential Information and Invention Assignment
Agreement (“Proprietary Rights Agreement”) in connection with your acceptance of
this offer letter.

 

To indicate your acceptance of the Company’s offer, please sign and date this
letter agreement in the space provided below and return it to me.  This offer
will expire on Friday, July 22, 2005 at 5:00 p.m.

 

This letter agreement, along with the Stock Option Agreement, Change-in-Control
Agreement, Mutual Agreement to Arbitrate and Proprietary Rights Agreement
between you and the Company, together with the Company’s standard employment
policies and procedures in effect from time to time constitute the entire terms
of your employment with the Company and supersede all prior representations or
agreements, whether written or oral.  This letter agreement is to be governed by
California law.  To the extent that any of the terms of this offer letter
agreement or any of the foregoing agreements conflict with the Company’s
standard employment policies and procedures in effect from time to time, the
former shall govern.  This letter may not be modified or amended except by a
written agreement signed by the Chairman of the Compensation Committee of the
Board and by you.

 

If you have any questions, please feel free to call Mark Voll, at 408-731-1800,
or Jim Kupec, at 408-205-7199.  We look forward to your favorable reply and to a
productive and exciting working relationship.

 

 

Sincerely,

 

 

Mark Voll

Jim Kupec

Chief Financial Officer and Interim

Chairman, Compensation Committee

Chief Executive Officer

 

 

 

 

 

ACCEPTED AND AGREED:

 

July 21, 2005.

 

 

 

Chester Silvestri

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 


MUTUAL AGREEMENT TO ARBITRATE CLAIMS


 

I recognize that differences may arise between Monolithic System
Technology, Inc. (“the Company”) and me during or following my employment with
the Company, and that those differences may or may not be related to my
employment.  I understand and agree that by entering into this Mutual Agreement
to Arbitrate Claims (“Agreement”), I anticipate gaining the benefits of a
speedy, impartial, final and binding dispute-resolution procedure.  The promises
by the Company and by me to arbitrate differences, rather than litigate them
before courts or other bodies, provide consideration for each other.  I
understand and agree that the Company is engaged in transactions involving
interstate commerce.  Except as provided in this Agreement, the Federal
Arbitration Act shall govern the interpretation, enforcement and all proceedings
pursuant to this Agreement.  To the extent that the Federal Arbitration Act is
inapplicable, or held not to require arbitration of a particular claim or
claims, state law pertaining to agreements to arbitrate shall apply.

 

The Company and I mutually consent to the resolution by arbitration of all
claims or controversies (“claims”), past, present or future, whether or not
arising out of my employment (or its termination), that the Company may have
against me or that I may have against any of the following (1) the Company,
(2) its officers, directors, employees or agents in their capacity as such or
otherwise, (3) the Company’s parent, subsidiary and affiliated entities, (4) the
Company’s benefit plans or the plans’ sponsors, fiduciaries, administrators,
affiliates and agents, and/or (5) all successors and assigns of any of them.

 

Claims Not Covered by the Agreement

 

Claims for workers’ compensation or unemployment compensation benefits are not
covered by this Agreement.  Also not covered are claims by the Company or by me
for temporary restraining orders or preliminary injunctions (“temporary
equitable relief”) in cases in which such temporary equitable relief would be
otherwise authorized by law.  Such resort to temporary equitable relief shall be
pending and in aid of arbitration only, and in such cases the trial on the
merits of the action will occur in front of, and will be decided by, the
Arbitrator, who will have the same ability to order legal or equitable remedies
as could a court of general jurisdiction.

 

Arbitration Procedures

 

The arbitration will be held under the auspices of a sponsoring organization,
either the American Arbitration Association (“AAA”) or Judicial Arbitration &
Mediation Services (“J·A·M·S”), with the designation of the sponsoring
organization to be made by the party who did not initiate the claim.  The
Company and I agree that, except as provided in this Agreement, the arbitration
shall be in accordance with the sponsoring organization’s then-current
employment arbitration rules/procedures. 

 

Judicial Review

 

Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement, to enforce an arbitration award and/or
to appeal an arbitration award.

 

Sole and Entire Agreement

 

This is the complete agreement of the parties on the subject of arbitration of
disputes (except for any arbitration agreement in connection with any pension or
benefit plan).  This Agreement supersedes any prior or contemporaneous oral or
written understandings on the subject.  No party is relying on any
representations, oral or written, on the subject of the effect, enforceability
or meaning of this Agreement, except as specifically set forth in this
Agreement.  This Agreement to arbitrate shall survive the termination of my
employment and the expiration of any benefit plan. 

 

Construction

 

If any provision of this Agreement is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of the Agreement.  All other provisions shall remain
in full force and effect.

 

--------------------------------------------------------------------------------


 

Voluntary Agreement

 

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I UNDERSTAND ITS
TERMS, THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND ME
RELATING TO THE SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED IN IT, AND THAT
I HAVE ENTERED INTO THE AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF.   I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP
MY RIGHT TO A JURY TRIAL.

 

Employee initials:

 

 

 

I FURTHER ACKNOWLEDGE THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT
OPPORTUNITY TO THE EXTENT I WISH TO DO SO.

 

 

Employee (Chester J. Silversti):

 

Monolithic System Technology, Inc.

 

 

 

 

 

 

 

 

Signature of Chester J. Silversti

 

Signature of Authorized Monolithic System Technology,
Inc. Representative

 

 

 

 

 

 

 

 

 

 

 

Chester J. Silversti

 

 

Title of Representative

 

 

 

 

 

 

 

 

 

 

 

 

Date

Date

 

--------------------------------------------------------------------------------